Order issued August 4, 2014




                                       S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-13-00923-CR
                                  No. 05-13-00933-CR
                       ________________________________________

                            REBECCA JEAN CAGLE, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee


                                        ORDER

                       Before Justices Moseley, O’Neill, and FitzGerald

       Based on the Court’s opinion of this date, we GRANT the March 31, 2014 motion of

Kathleen A. Walsh for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Kathleen A. Walsh as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Rebecca Jean Cagle, TDCJ No. 1855386, Woodman State Jail, 1210 Coryell City Road,

Gatesville, Texas, 76528.




                                                  /Michael J. O'Neill/
                                                  MICHAEL J. O’NEILL
                                                  JUSTICE